Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 01/13/2021. Claims 1-20 are currently pending.
Priority
Current application, US Application No. 17/148,111, is filed on 01/13/2021.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claim 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “decompaction velocity” in claims 1 and 11 is used by the claim appears to mean “the acoustic velocity in decompacted layers within a subsurface region,” while the accepted meaning is “speed (or velocity) of decompacting (decompressing) subsurface data or reverse velocity of changing state from compacted layers to decompacted layers in chronological time scale” The term is indefinite because the specification does not clearly redefine the term.
As per claims 2-10 and 12-20, claims are also rejected under 35 USC 112(b) because the base claims 1 and 11 are rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A system for decompacting subsurface data, the system comprising: (1.A))
one or more physical processors configured by machine-readable instructions to: (1.B)
obtain acoustic information for a subsurface region, the acoustic information characterizing travel times of acoustic waves that reflected off layers within the subsurface region; (1.C); 
obtain void information for the subsurface region, the void information characterizing void amount of the layers within the subsurface region; (1.D)
determine decompacted void amount of the layers within the subsurface region, the decompacted void amount representing amount of void within the layers before compaction of the layers; (1.E)
determine decompaction velocity for the layers within the subsurface region based on the decompacted void amount of the layers within the subsurface region; (1.F)
and determine decompacted thickness of the layers within the subsurface region based on the decompaction velocity for the layers within the subsurface region and the travel times of the acoustic waves. (1.G)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (System).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitation/steps (1.C) and (1.D) are treated by the Examiner as belonging to Mental Processing grouping or Mathematical Concept grouping as the limitation (1.C) represents human observation regarding content of an acoustic information or math relationship between the acoustic info and travel time of acoustic waves and the limitation (1.D) represents human observation regarding content of the void information or math relationship between the void info and void amount of the layers;
The highlighted limitations/steps (1.E) – (1.G) are interpreted as Mathematical Concept grouping as the limitations describe mathematical relationship between determined data and the data associated with subsurface layers, e.g. for (1.E) between the decompacted void amount and the compacted void amount (see spec [0046-0047, 0048]), for (1.F) between the decompacted velocity and the decompacted void amount (see spec. [0049, Fig. 3B-4, 6]) and for (1.G) between the decompacted thickness and a data set consisting of the decompaction velocity and the travel times of the acoustic waves (see spec. [0054-0056, Fig. 5]).

Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A system for decompacting subsurface data”, “one or more physical processors configured by machine-readable instructions” and “obtain acoustic information for a subsurface region; obtain void information for the subsurface region”;
In Claim 6: “generation of a decompacted digital representation”;
In Claim 11: “A method for decompacting subsurface data”;
As per claim 1, the additional element in the preamble “A system for decompacting subsurface data” is not qualified for a meaningful limitation and it only generally links the use of the judicial exception to a particular operation or field of use. The limitation/element “one or more physical processors configured by machine-readable instructions” represents a general computer or a computer component and it is not particular.
The limitations/steps “obtain acoustic information for a subsurface region; obtain void information for the subsurface region” represent a normal data collection step in the art and it only adds insignificant extra solution activity to the judicial exception.
As per claim 6, the limitation/step “generation of a decompacted digital representation” represent a display of a data in a graphical form (see spec. [0019-0020, Fig 3A-3B]) and it only adds insignificant extra solution to the judicial exception.
As per claim 11, the additional element in the preamble “A method for decompacting subsurface data” is not qualified for a meaningful limitation and it only simply link the use of the judicial exception to a particular operation or field of use.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Mallett, Salman and Michael and others in the list of prior art of record cited below)
	Claims 1-20, therefore, are not patent eligible.

Invitation to Participate in DSMER Pilot Program
	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
	(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 5-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mallet (US 20200225383 A1), hereinafter ‘Mallet’ in view of Salman (US 20190383965 A1), hereinafter ‘Salman’ and Michael (US 20210389498 A1), hereinafter ‘Michael’ as best understood by the examiner.
As per claim 1, Mallett discloses
	A system for decompacting subsurface data, the system comprising: (system and method … restoring … model of the … subsurface geology [abs], decompacting … model [0028, 0086, 0126-0127, 0130, Fig. 19, claims 1, 2, 112, 12, 14])
	one or more physical processors configured by machine-readable instructions to: (An instruction or command in a computing system [0292], computing system, processor(s) [0293])
	obtain acoustic information for a subsurface region, the acoustic information characterizing travel times of acoustic waves that reflected off layers within the subsurface region; (acoustic waves, signals … reflect at various … zones or … discontinuities, reflected signals … seismic data [0283, 0291], reflected signals … travel time [0287])
	obtain void information for the subsurface region, the void information characterizing void amount of the layers within the subsurface region; (measure of … porosity … measured within the subsurface geology of the Earth [0008], pore space, depositional porosity, level of porosity [0082-0084], volume … representing porosity [0087, 0089-0100, Fig. 18-19])
	determine decompacted void amount of the layers within the subsurface region, the decompacted void amount representing amount of void within the layers before compaction of the layers; (decompacted … restoration porosity [0008], a present day space G to a past volume … in a past restored space [0011], decompacted … representing the porosity if the region after decompaction [0087, Fig. 18])

Although Mallett further discloses restoration speed and thickness of layers changing during (computational speed of the computer generating the restored model by linearizing the new thickness preserving constraint [0055, Fig. 18]), Mallett is silent regarding “determine decompaction velocity for the layers within the subsurface region based on the decompacted void amount of the layers within the subsurface region” and “determine decompacted thickness of the layers within the subsurface region based on the decompaction velocity for the layers within the subsurface region and the travel times of the acoustic waves that reflected off the layers within the subsurface region”.

Salman discloses a relationship between the decompaction velocity for the layers within the subsurface region and the decompacted void amount or thickness of the layers within the subsurface region (velocity and density contrasts across interfaces of layers of material [0068], underlying velocity model [0165], decompaction [0175-0179, Fig. 13], see Fig. 13 regarding initial thickness, porosity thickness, estimated steady-state porosity over Paleo Time and Present Day; computational framework, reverse time migration, model … as velocity [0197, Fig. 15]).

Michael discloses a relationship among decompacted depth of the layers within the subsurface region, the decompaction velocity for the layers within the subsurface region and the travel times of the acoustic waves that reflected off the layers within the subsurface region (speed … acoustic waves travel through rocks in the formation [0034], various depth …  within a volume of the earth … waves emitted by seismic sources, travel time [0038], depth, velocity model [0039], decompaction process …for restoring subsurface formation [0052, 0054-0055, Fig. 5]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Mallett in view of Salman and Michael to determine decompaction velocity for the layers within the subsurface region based on the decompacted void amount of the layers within the subsurface region and determine decompacted thickness of the layers within the subsurface region based on the decompaction velocity for the layers within the subsurface region and the travel times of the acoustic waves that reflected off the layers within the subsurface region for an accurate restoration of geological model over different time instances to avoid incorrect interpretation of a geological image represented by the model (Mallett – accuracy of geological model, a long standing need … accurately restore … past time [0004-0005]).

As per claim 11, Mallett discloses 
	A method for decompacting subsurface data, the method comprising: ((system and method … restoring … model of the … subsurface geology [abs], decompacting … model [0028, 0086, 0126-0127, 0130, Fig. 19, claims 1, 2, 112, 12, 14])
Mallett in view of Salman and Michael discloses the remaining of the limitation as can be seen in claim 1 above.

As per claims 5 and 15, Mallet, Salman and Michael disclose claims 1 and 11 set forth above.
Mallett discloses determination of expanded thickness of the layers based on the decompacted void amount of the layers; (See [Fig. 18])

Michael discloses determination of the decompaction velocity for the layers based on the expanded thickness of the layers and the travel times of acoustic waves that reflected off the layers within the subsurface region (speed … acoustic waves travel through rocks in the formation [0034], various depth …  within a volume of the earth … waves emitted by seismic sources, travel time [0038], depth, velocity model [0039], seismic reflection [0040], decompaction process …for restoring subsurface formation [0052, 0054-0055, Fig. 5]).

As per claims 6 and 16, Mallet, Salman and Michael disclose claims 1 and 11 set forth above.
Mallett further discloses generation of a decompacted digital representation of the subsurface region (paleo - geographic coordinates of a depositional (e.g., GeoChron) model [0058], Depositional model, tomographic model [0140], seismic tomography technology, reflections, waves [0283-0185], reflected rays, travel time [0287]).

Since the combined prior art disclose the determination of decompaction velocity for the layers within the subsurface region based on the travel times of the acoustic waves that reflected off the layers within the subsurface region in claims 1 and 11 above, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art to generate a decompacted digital representation of the subsurface region by applying the  decompaction velocity for the layers within the subsurface region to the travel times of the acoustic waves that reflected off the layers within the subsurface region for an accurate restoration of geological model over different time instances to avoid incorrect interpretation of a geological image represented by the model.

As per claims 7 and 17, Mallet, Salman and Michael disclose claims 6 and 16 set forth above.
Mallett further discloses analysis of past events within the subsurface region being performed based on the decompacted digital representation of the subsurface region. (play a moving image sequence in which the 3D model is iteratively restored in a forward or reverse order of the sequence of past restoration t1, t2.. , tn to visualize changes in the subsurface geology over the passage of time [0049-0050], visualized, such as data representing graphical models to be displayed to a user [0294], display visualizations of subsurface models, subsurface features , such as faults , horizons and unconformities, a restored subsurface image [0297]).

As per claims 8 and 18, Mallet, Salman and Michael disclose claims 7 and 17 set forth above.
Mallett further discloses the past events within the subsurface region include fault activity within the subsurface region. (display visualizations of subsurface models, subsurface features , such as faults , horizons and unconformities, a restored subsurface image [0297]).

As per claims 9 and 19, Mallet, Salman and Michael disclose claims 7 and 17 set forth above.
Mallett further discloses the past events within the subsurface region include erosion and deposition within the subsurface region. (erosion [0302], induced by for example an erosion of old terrains [0313]).

As per claims 10 and 20, Mallet, Salman and Michael disclose claims 7 and 17 set forth above.
Mallett further discloses usage of the decompacted digital representation of the subsurface region for the analysis of the past events within the subsurface region reduces underestimation of the past events within the subsurface region. (visualize changes in the subsurface geology over the passage of time [0049-0050], Because Athy's law is not rooted in the real - world geology, it often leads to inaccurate overestimated or underestimated compaction [0084], Embodiments of the invention improve decompaction techniques … accounts for the many real - world geological variables … that Athy's law misses [0085], visualized, such as data representing graphical models to be displayed to a user [0294], display visualizations of subsurface models, subsurface features , such as faults , horizons and unconformities, a restored subsurface image [0297]).

	Claims 2, 4, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mallet, Salman and Michael in view of Panter (US 8739867 B2), hereinafter ‘Panter’
As per claims 2 and 12, Mallet, Salman and Michael disclose claims 1 and 11 set forth above.
The set forth combined prior art is silent regarding the void amount includes a ratio of fluid to solids within a subsurface volume.
Panter discloses use of soil and fluid properties/parameters for estimating volume of liquids (volume of … NAPL depends on … soil properties and fluid properties [col 10 line 25-33], subsurface pulsing treatment, estimate the volume  … of non-aqueous phase liquids ("NAPL”) [col 1 line 17-21], fluid content relations, fluid/soil parameter [col 14 line 44 – col 15 line 20]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Panter to use a ratio of fluid to solids as the void amount for an accurate restoration of geological model over different time instances to avoid incorrect interpretation of a geological image represented by the model.
As per claims 4 and 14, Mallet, Salman, Michael and Panter disclose claims 2 and 12 set forth above.
Mallett further discloses wherein the ratio of fluid to solids within the subsurface volume is increased in the decompacted void amount of the layers within the subsurface region (See [Fig. 18]).
	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mallet, Salman, Michael and Panter in view of Liang (CN 110905480 A), hereinafter ‘Liang’
As per claims 3 and 13, Mallet, Salman, Michael and Panter disclose claims 2 and 12 set forth above.
The set forth combined prior art is silent regarding where the ratio of fluid to solids within the subsurface volume is determined based on measurement of moisture content within the subsurface volume.

Liang discloses measurement of moisture in the medium through each phases such as liquid and solid (a moisture meter measured by phase volume fraction of the multiphase fluid [abs], oil-gas well, moisture meter, measuring medium through each phase, liquid phase mass to total mass ratio, solid phase mass ratio [claim 5]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Liang to determine the ratio of fluid to solids within the subsurface volume based on measurement of moisture content within the subsurface volume for an accurate restoration of geological model over different time instances to avoid incorrect interpretation of a geological image represented by the model.
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Vanaki (M. Vanaki and et al, “Direct Application of Geophysical/Seismic Methods for N/G Calculation”, Abu Dhabi International Petroleum Exhibition and Conference, Abu Dhabi, United Arab Emirates, Oct 10-13, 2004) discloses the method of calculating Net/Gain by elastic parameter in a field with real data and compares the method with the peterophysical method.
 
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865